[Cite as State v. Johnson, 2014-Ohio-5409.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                    JUDGES:
                                                 Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       Hon. W. Scott Gwin, J.
                                                 Hon. Sheila G. Farmer, J.
-vs-
                                                 Case No. 14-CA-59
JAMES W. JOHNSON

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Licking County Municipal
                                              Court, Case Nos. 14-TRD-01194 and
                                              14-CRB-00265


JUDGMENT:                                     Dismissed


DATE OF JUDGMENT ENTRY:                        December 4, 2014


APPEARANCES:


For Plaintiff-Appellee                        For Defendant-Appellant


MARK D. GARDNER                               JAMES W. JOHNSON, PRO SE
Hebron Prosecutor                             9128 Mt. Vernon Road
23 South Park Place, Ste. 208                 St. Louisville, Ohio 43071
Newark, Ohio 43055
Licking County, Case No. 14-CA-59                                                       2

Hoffman, P.J.


       {¶1}   Defendant-appellant James W. Johnson appeals the judgment entered by

the Licking County Municipal Court. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   Pursuant to a traffic citation served on February 9, 2014, Appellant was

cited with the offense of driving under a license forfeiture suspension, in violation of

R.C. 4510.11; failure to display license, in violation of R.C. 4507.35; and obstructing

official business, in violation of R.C. 2921.31. A criminal complaint charging Appellant

with the offenses was filed on February 10, 2014.

       {¶3}   Appellant entered a plea of not guilty to the charges. Appellant challenged

the trial court’s personal and subject matter jurisdiction. The trial court overruled the

jurisdictional challenges on February 18, 2014.

       {¶4}   On March 7, 2014, a motion to consolidate the traffic and criminal cases

was filed. The trial court granted the motion.

       {¶5}   A trial to the court was held on March 7, 2014. At the trial, Officer Keith

Loughry testified he observed Appellant operating a vehicle in the Village of Hebron on

February 9, 2014.     Upon running the license plate number of the vehicle, Officer

Loughry found the owner of the vehicle was under suspension. The officer initiated a

stop. Appellant admitted to the officer he was operating under a suspended license,

and refused to provide the officer with his license or other identifying information.

       {¶6}   Officer Loughry informed Appellant he could not drive away from the

scene, and Appellant refused to exit the vehicle. Officer Loughry called for other law
Licking County, Case No. 14-CA-59                                                        3


enforcement agencies, and over one and one-half hours later Appellant was finally

removed from the vehicle.

      {¶7}   Officer Farmer and State Trooper Eitel also testified to the events.

      {¶8}   Following the presentation of evidence, the trial court convicted Appellant

of driving under a suspended license, failure to display a license and obstructing official

business.

      {¶9}   Appellant filed a pro se appeal.

      {¶10} Upon review of the Appellant's filing titled "THE STATE OF OHIO FIFTH

CIRCUIT COURT OF APPEALS AN ADMIRALTY/MARITIME TRIBUNAL" in this

matter, we find Appellant's brief not to be in compliance with the Appellate Rules.

      {¶11} Ohio Rule of Appellate Procedure 16 requires:

             The appellant shall include in its brief, under the headings and in

      the order indicated, all of the following:

             (1) A table of contents, with page references.

             (2) A table of cases alphabetically arranged, statutes, and other

      authorities cited, with references to the pages of the brief where cited.

             (3) A statement of the assignments of error presented for review,

      with reference to the place in the record where each error is reflected.

             (4) A statement of the issues presented for review, with references

      to the assignments of error to which each issue relates.

             (5) A statement of the case briefly describing the nature of the

      case, the course of proceedings, and the disposition in the court below.
Licking County, Case No. 14-CA-59                                                         4


             (6) A statement of facts relevant to the assignments of error

      presented for review, with appropriate references to the record in

      accordance with division (D) of this rule.

             (7) An argument containing the contentions of the appellant with

      respect to each assignment of error presented for review and the reasons

      in support of the contentions, with citations to the authorities, statutes, and

      parts of the record on which appellant relies. The argument may be

      preceded by a summary.

             (8) A conclusion briefly stating the precise relief sought.

             Ohio Appellate Rule 12 reads:

             (A) Determination

             “***

             (2) The court may disregard an assignment of error presented for

      review if the party raising it fails to identify in the record the error on which

      the assignment of error is based or fails to argue the assignment

      separately in the brief, as required under App. R. 16(A).”

      {¶12} Compliance with the above-stated rules is mandatory. An appellate court

may rely upon App.R. 12(A) in overruling or disregarding an assignment of error

because of “the lack of briefing” on the assignment of error. Henry v. Gastaldo, 5th Dist.

No.2005–AP–03–0022, 2005–Ohio–4109, citing Hawley v. Ritley (1988), 35 Ohio St. 3d
157, 159, 519 N.E.2d 390, 392–393; State v. Watson (1998) 126 Ohio App.3d, 316, 710
N.E.2d 340, discretionary appeal disallowed in (1998), 82 Ohio St. 3d 1413, 694 N .E.2d

75.
Licking County, Case No. 14-CA-59                                                           5


       {¶13} The document filed herein purporting to represent Appellant's brief does

not comply in any substantial fashion whatsoever with the Ohio Rules of Appellate

Procedure and the Local Rules of the Fifth Appellate Judicial District.

       {¶14} Appellant's brief fails to set forth any separate assignments of error;

instead, it contains what we find to be a rather disjointed statement, with mention of

topics ranging from international commerce, maritime law, estate trust/probate court,

bankruptcy act, en legis trust name, nanny robot, Uniform Commercial Code, judicial

misconduct, malicious prosecution, and false arrest/imprisonment to malum prohibition.

The brief disjunctively enumerates facts and allegations. Appellant further fails to set

forth any coherent rationale in support of the arguments, nor does he cite to those parts

of the record relating to the arguments.

       {¶15} This Court will not assume the role of advocate for appellants in

attempting to organize and prosecute the arguments on appeal. Recently, this Court

observed in Musleve v. Musleve 5th Dist. No.2007CA00314, 2008–Ohio–3961, “It is not

a function of this Court to construct a foundation for claims; failure to comply with the

rules governing practice in the appellate court is a tactic which is ordinarily fatal.”

       {¶16} Appellants' failure to comply with Ohio Appellate Rule 16 is tantamount to

failing to file a brief in this matter. “Errors not specifically pointed out in the record and

separately argued by brief may be disregarded.” Id.
Licking County, Case No. 14-CA-59                                             6


      {¶17} For the foregoing reason, we order the appeal of the judgment of the

Licking County Municipal Court be dismissed for want of prosecution.

By: Hoffman, P.J.

Gwin, J. and

Farmer, J. concur